The opinion of the court was delivered by
Horton, C. J.:
This was an action brought by William B. Stevens against the Missouri Pacific Railway Company, to recover forty-five dollars as damages for the killing of a cow on September 18,1883, upon a public highway, about three miles southwest of the city of Atchison. There was evidence before the jury tending to show that the whistle attached to 'the engine of the train doing the injury was not sounded at least eighty rods from the place wheré the railway crosses the highway. There was also evidence before the jury tending to show *624that one of the persons in charge of the drove of cattle, when about to cross the highway, as the train was approaching, was on the track on horseback, waving his hat; that no attention was paid to this, and no attempt made to slacken the speed of the train, or to prevent it from running into the drove. Therefore there was sufficient ¿vidence before the jury to sustain the verdict. (Comp. Laws of 1879, ch. 23, § 60; Railroad Co. Rice, 10 Kas. 426; Railroad Co. v. Phillippi, 20 id. 12; Railroad Co. v. Wilson, 28 id. 637.)
Counsel for the company assert that the killing of the cow was not caused by the omission to sound the whistle of the engine. In support of this, it is said that the plaintiff testified he heard the engine about half a mile away; that he could see the smoke at that distance, and therefore it is argued that he had ample notice of the train approaching the crossing. The evidence on the part of the plaintiff was to the effect that the train was about sixty or seventy rods from the crossing when he and his employé in charge of the drove of cattle— about forty in number—first saw it; that it was then running at the rate of fifteen miles an hour; that at the time, the drove were near to or upon the track; that the whistle was not sounded until the engine was close to the cattle; that a part of the cattle crossed the track, and the employé on horseback waved his hat from the track as a signal to the train to stop, and at the same time tried to keep the remainder of the drove, which had not crossed over, off the track. As soon as the parties in charge of the cattle saw the train coming, they did all they could do, according to their evidence, to save the cattle from being run over.
Although it is shown by the plaintiff’s testimony that he heard the engine of a train puffing, more than half a mile from the crossing, and also saw the smoke of a train, he was not bound to conclude therefrom that the train would cross the highway, unless the whistle sounded three times, at least eighty rods from the crossing; but it is not conclusive from the evidence that the plaintiff thought the smoke he saw, and the puffing of the train he heard, was upon defendant’s road *625which crossed the highway where the cow was killed. In answer to one question, he said that it “might have been.on the Omaha extension of the Missouri Pacific.” This road did not cross the highway, but the Santa Eé and the Central Branch of defendant’s road did.
At the time of the killing of the cow the regular passenger train crossed the highway each day at about three o’clock p. m., and the next regular train passed at five p. M. It was usual for Stevens to drive his cattle from his pasture over the crossing to his barn to feed, soon after the three o’clock train passed. He was driving his cattle from his pasture at the usual time on the day that his cow was run over. The train that ran into the drove séems to have been an extra or an irregular one, and therefore Stevens could not have anticipated that the train he heard a half-mile distant would pass the crossing, unless the whistle was sounded eighty rods therefrom.
We perceive no error in permitting the witness Bardshar to testify that the train doing the injury was an extra or an irregular one. Pie had worked for Stevens for several months before .the killing of the cow, and had lived all this time at his house, which was very near the track. He had crossed the track where the cow was killed, about twice a day from the first of July previous, and was able to tell the time the regular trains crossed the crossing; therefore he had sufficient knowdedge of the running of the trains to testify.
The court directed the jury—
“That it was the duty of the plaintiff'to keep a lookout for trains, and not to drive his cattle upon or across the track at a time of apparent danger; and it was the duty of the servants of the defendant to keep a lookout for obstructions at crossings, and if cattle were seen on the track in time to prevent injuring them, to exercise ordinary care in endeavoring to do so, but if the animal killed got upon the track • so suddenly, and so near to the approaching train,, as to make it impracticable to prevent the injury, then there could be no recovery for the loss of the animal, unless upon the ground of a failure to sound the whistle, causing the plaintiff and his servant to act differently in the management of his cattle from what he would have done if it had been sounded.”
*626With the direction given, there was no material error in refusing the instruction of the company as to the duty of the plaintiff taking proper precautions in crossing the track with his cattle.
The judgment of the district court will be affirmed.
All the Justices concurring.